F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 13 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN T. TUCKNESS,

                Plaintiff-Appellant,

    v.                                                  No. 98-3344
                                                 (D.C. No. 98-CV-4078-RDR)
    MARVIN T. RUNYON, Postmaster                           (D. Kan.)
    General, United States Postal Service,
    and RICHARD ASHCRAFT,
    President, Standard-Hart Printing Co.,
    Inc.,

                Defendants-Appellees.




                             ORDER AND JUDGMENT           *




Before BRORBY, EBEL , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff John T. Tuckness appeals from the district court’s order

dismissing in part and granting summary judgment in part to defendants on his

complaint against them. He brought the complaint alleging violations of a

plethora of civil, criminal and anti-discrimination statutes after the postal service

failed to hire him. In a thorough and well-reasoned memorandum and order, the

district court granted summary judgment to defendant Runyon on plaintiff’s

claims for disability and age discrimination. It dismissed the remaining claims

for failure to state a claim.

       We review de novo both the district court’s dismissal for failure to state a

claim, see Steele v. United States , 19 F.3d 531, 532 (10th Cir. 1994), and its grant

of summary judgment in favor of defendants,      see McKnight v. Kimberly Clark

Corp. , 149 F.3d 1125, 1128 (10th Cir. 1998). Having reviewed the parties’ briefs

and contentions, the district court’s order, and the record on appeal pursuant to

these standards, this court finds no reversible error. The judgment of the United

States District Court for the District of Kansas is therefore AFFIRMED for

substantially the same reasons set forth in its memorandum and order dated




                                           -2-
November 13, 1998.   1
                         Plaintiff’s motion for substitution of his corrected reply

brief is GRANTED; his motion to strike defendant Runyon’s brief is DENIED.




                                                      ENTERED FOR THE COURT
                                                      PER CURIAM




1
       Plaintiff complains that the district court granted summary judgment for
defendants without affording him an adequate opportunity for discovery, thus
denying him due process. A magistrate judge assigned to the case stayed
discovery pending resolution of the defendants’ motions to dismiss or for
summary judgment. Plaintiff appeared at the hearing concerning the stay of
discovery. Far from objecting to the magistrate judge’s decision to stay
discovery, he stated that the decision “sound[ed] logical” and that he would “do
the same thing if [he were in the court’s] shoes.” R. Vol. III at 17. Plaintiff did
not file an affidavit pursuant to Fed. R. Civ. P. 56(f) in response to the motion for
summary judgment. We are therefore bound to consider the record as it stands.
See Dreiling v. Peugeot Motors of Am., Inc.    , 850 F.2d 1373, 1381 (10th Cir.
1988).

       Plaintiff also argues that the district court erred in granting summary
judgment without providing him with a formal hearing. The parties’ right to a
summary judgment hearing may be fulfilled by the district court’s review of the
briefs and supporting materials; a formal hearing with oral argument is not
required. See Geear v. Boulder Community Hosp. , 844 F.2d 764, 766 (10th Cir.
1988).

                                           -3-